COBB, Judge.
In this appeal the appellant correctly points out, and the state readily concedes, that 42 months total incarceration in the Orange County Jail represents an improper upward departure from the recommended and permitted range of “any nonstate prison sanction” in regard to the six cases in which he pled no contest. Accordingly, the sentences are vacated and remanded for resen-tencing within the parameters of Singleton v. State, 554 So.2d 1162 (Fla.1990); § 922.051, Fla.Stat. (1991); § 921.001(5)(6), Fla.Stat. (1991); Fla.R.Crim.P. 3.701(d).
REVERSED AND REMANDED.
PETERSON and DIAMANTIS, JJ., concur.